Citation Nr: 1608275	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, cluster B traits, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to January 1987 and from October 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in August 2011 before an Acting Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  That Acting VLJ since has retired, so is no longer employed by the Board.  The Board therefore sent the Veteran a letter on February 27, 2014, apprising him of this and giving him an opportunity to have another hearing before a different VLJ that ultimately would decide this appeal.  See 38 C.F.R. § 20.707 (2015).  The Veteran was informed that, if he did not respond within 30 days from the date of that letter, the Board would assume he did not want another hearing and would proceed accordingly.  In April 2014, thinking he had not responded to that letter, the Board went ahead and began considering his claim - electing, however, to remand it since it needed further development before being decided on appeal.  But the Board since has learned that he did indeed respond to that letter, on March 12, 2014, so within the allotted 30 days, and he indicated he wants another hearing before a different VLJ of the Board, this time, though, using videoconferencing technology.  So the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ) to schedule this additional hearing.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

On March 12, 2014, the Veteran responded to the Board's letter asking him whether he wanted another hearing before the Board.  He indicated that he does, although he also said he wants a videoconference hearing this time rather than Travel Board.  Reviewing this request for this additional hearing, the Board sees that it is date stamped at the intake processing center in North Little Rock, Arkansas, so it appears he sent the response to the local RO instead of to the Board directly, hence, the reason the Board had no knowledge of it when previously remanding this claim in April 2014.

In any event, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the Veteran's request to schedule this additional hearing was received within the allotted 30 days of the date of the Board's February 2014 letter asking for this clarification, the Board finds good cause to remand this claim to schedule this additional hearing before the Board since the RO (rather than the Board) schedules the type of additional hearing that has been requested.  38 C.F.R. § 20.704(c).

Accordingly, this claim is again REMANDED, this time however for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this additional hearing.  Put a copy of this notification letter in his claims file.

2.  Thereafter, follow appellate procedure to re-certify this appeal to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

